Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, recites “said direction” which lacks antecedent basis. 
Claim 15 recites “slit adjustable” which is indefinite because it cannot be determined which element of the claim, “slit” or “end plate”, is adjustable. 
Claim 17 recites a roughness, Ra as greater than 6.3 but does not recite the units of the Ra value.  Therefore it cannot be determine what the Ra value is.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2010/0224481) in view of Richert (US 2005/0186346). 
Regarding claim 1, Greene teaches a coating apparatus for coating a substrate surface, comprising: 
a plurality of separation chambers (102B, 102D) and a plurality of target material coating chambers (102a, 102c),wherein at least one separation chamber is arranged between said two adjacent target material coating chambers (Fig. 1);
wherein each of said opening is provided with a slit (110a-110d), so that said substrate moves between said target material coating chamber and said separation chamber through said slit; 
and a blowing device, which is arranged in one separation chamber and blows gas through said slit to said target material coating chamber adjacent to said slit ([0015]). 
Greene does not teach opening 110a-110d comprises a plurality of diaphragms, which divide the internal of said coating apparatus into the plurality of separation chambers and the plurality of target material coating chambers. 
 Richert teaches a plurality of diaphragms (28, 30, pg. 3, [0041-43]), which divide the internal of said coating apparatus a separation chamber(31, Fig. 5) and the plurality of target material coating chambers (Fig. 5)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the slits of Greene by providing the plurality of slits with a plurality of diaphragms, which divide the internal of said coating apparatus into the plurality of separation chambers and the plurality of target material coating chambers, as taught by Richert, because it would allow oversized substrates with only one coating installation [0010]. 
Regarding claim 2, Greene teaches wherein said adjacent two target material coating chambers (102a, 102c) comprise a first target material coating chamber and a second target material coating chamber (112a, 112c); 
said slits comprise a first slit (110a) and a second slit (110b), 
said blowing devices comprise a first blowing device and a second blowing device [0015]; 
wherein said first opening (110a) is arranged between said first target material coating chamber (102a) and said adjacent separation chamber (102b), 
said first blowing device is used for blowing gas to said first target material coating chamber (110a) through said first slit [0015],
 and said second blowing device is used for blowing gas to said second target material coating chamber (110c) through said second slit [0015].  
Greene does not teach said diaphragms comprise a first diaphragm and a second diaphragm. 
Richert teaches wherein said first diaphragm (30, [0041]) is arranged between a first chamber and adjacent chamber (Fib 5), said first slit is arranged on said first diaphragm [0041], 
said second diaphragm (28) is arranged between said second target material coating chamber and said adjacent separation chamber (Fig. 5), and said second slit is arranged on said second separation [0041].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second openings of Green by providing said first diaphragm is arranged between said first target material coating chamber (102a) and said adjacent separation chamber (102b), 
said first slit is arranged on said first diaphragm, said second diaphragm is arranged between said second target material coating chamber and said adjacent separation chamber, and said second slit is arranged on said second separation, as taught by RIchert, because it would allow oversized substrates with only one coating installation [0010]. 
Claims 3, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green and Richert as applied to claim 1 above, and further in view of Yamamoto (US 6,235,171).
Regarding claim 3, Greene teaches a first pump chamber (118a), which is arranged in said first target material coating chamber (102a) and is near said first opening (110a), 
and a second pump chamber (118c), which is arranged in said second target material coating chamber (102c) is near said second diaphragm, 
Greene teach said first pump chamber and said second pump chamber (118a/118c) are provided with a pump respectively, Fig. 1, but does not teach a molecular pump.
The following recitation is considered intended use by the Examiner and does receive any patentable weight “said molecular pump in said first pump chamber is used to absorb gas blown back from said first slit by said first blowing device, said molecular pump in said second pump chamber is used to absorb gas blown back from said second slit by said second blowing device”
Yamamoto teaches a molecular pump (115b, Fig. 3) because it would attain a high level of vacuum in the chamber (col. 6, ln. 5-25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump of Greene by providing a molecular pump as taught by Yamamto, because it would attain high levels of vacuum within the chamber (col. 6, ln. 5-25). 
Regarding claim 4, Greene teaches a pump (118b)is arranged in said separation chamber for absorbing gas in said separation chamber (Fig. 1).  
Greene does not teach a molecular pump. 
Yamamoto teaches a molecular pump (115b, Fig. 3) because it would attain a high level of vacuum in the chamber (col. 6, ln. 5-25). 

Regarding claim 18, Green teaches the number of said pumps in said first pump chamber (118a) is equal to the number of said pumps in the second pump chamber (118b), 
and a sum of the number of said pumps in said first pump chamber and the number of said pumps in said second pump chamber is a first value, 
a sum of the number of said pumps in said separation chamber is a second value, and said first value is equal to said second value (Fig. 5).
Greene does not teach a molecular pump. 
Yamamoto teaches a molecular pump (115b, Fig. 3) because it would attain a high level of vacuum in the chamber (col. 6, ln. 5-25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump of Greene by providing a molecular pump as taught by Yamamto, because it would attain high levels of vacuum within the chamber (col. 6, ln. 5-25). 
Claim 5-8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene and Richert as applied to claim 2 above, and further in view of Haneta (US 3,314,393) and Lins (US 3,699,034). 
Regarding claim 5, Greene does not teach said first blowing device is arranged on one side of said first diaphragm facing to said separation chamber, and said second blowing device is arranged on the other side of said second diaphragm facing to said separation chamber.  
Haneta teaches said first blowing device (6, 7) is arranged on one side of said first diaphragm facing to said separation chamber (See fig), and said second blowing device (8, 9) is arranged on the other side of said second diaphragm facing to said separation chamber (col. 1, ln. 50-65).  

Regarding claim 6, Green teach each of said first blowing device and said second blowing device comprises: an end plate, said end plate is fixed at said slit [gas curtain 0015]. 
Green teaches 15wherein said slit corresponding to said first blowing device is said first slit (110a), 
and said slit corresponding to said second blowing device is said second slit (110b, [0015].  
Haneta teaches one or more nozzles (6, 7, col. 50-55) are arranged in said pipe.  The Examiner take the position that a pipeline is used to connect said pipe and said gas source and would be inherent to the nozzles of Haneta. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second blowing device of Greene by providing one or more nozzles arranged in said pipe and a pipeline is used to connect said pipe and said gas source, as taught by Haneta, because it would control the atmosphere of deposition (col. 1, ln. 25-30). 
Lins teaches a flow control valve (68) is arranged on said pipe (Fig.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pipe of Greene by providing a flow control valve arrange on said pipe, as taught by Lins, because it would allow the flow of gas to be controlled (col. 3, ln. 40-45).
Green does not teach a pipe is fixed on said end plate, and said pipe extends along said direction of the length of said corresponding slit.
The Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pipe is fixed on said end plate, and said pipe 
  Regarding claim 7, Greene teaches said pipe is arranged around said edge of said slit (110a-110d, [0015]).
Regarding claim 8, Greene does not teach the shape of the slit.
Richert teaches said slit is rectangular or circular (Fig. 1-5). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the slit of Greene by providing the slit is rectangular or circular, as taught by Richert, because it would involve the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 10, Greene teaches said nozzles of said first blowing device blow towards the first slit ([0015], 110a) and an outlet of said nozzles of said first blowing device is oriented towards said molecular pump in said first pump chamber adjacent to said nozzles ([0015], Fig. 5).  
Haneta teach the center axis of said nozzles and the chamber surface shows a first inclination angle a, said first inclination angle a is 30-60 degrees (col. 1, ln. 45-65). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate surface of the first diaphragm of Greene by providing the center axis of said nozzles and the plate surface of said first diaphragm shows a first inclination angle a, said first inclination angle a is 30-60 degrees, as taught by Richert, because it would involve the combination of prior art elements according to known methods to yield predictable results.
  Regarding claim 12, Greene teaches said nozzles of said second blowing device blow towards the second slit ([0015], 110b) and an outlet of said nozzles of said second blowing device is oriented towards said pump in said second pump chamber adjacent to said nozzles ([0015], Fig. 5).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plate surface of the second diaphragm of Greene by providing the center axis of said nozzles and the plate surface of said second diaphragm shows a second inclination angle a, said second inclination angle a is 30-60 degrees, as taught by Richert, because it would involve the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 16, the Examiner takes the position that the pipe is detachable with said end plate because it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a detachable pipe since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  MPEP 2144.04 (V.C).  
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, Richert, Haneta and Lims as applied to claims 10 and 12 above, and further in view of Iyer (US 10,510,570).
Regarding claims 11 and 13, Greene does not teach said second inclination angle a is 45 degrees. 
Iyer teaches said first and second inclination angle a are 45 degrees because it would block particles, moisture and other gases from entering the substrate carrier (col. 4, ln. 30-40)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify said first and second inclination angle of Greene by providing it is 45 degrees, as taught by Iyer, because it would block particles, moisture and other gases from entering the substrate carrier (col. 4, ln. 30-40)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, Richert, Haneta and Lins as applied to claim 6 above, and further in view of McCamy (US 2011/0081486). 
Regarding 14, Greene does not teach said nozzles are arranged evenly along the extension direction of said pipe.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide “said nozzles are arranged evenly along the extension direction of said pipe” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greene, Richert, Haneta and Lins as applied to claim 6 above, and further in view of Mauck (US 2014/0311405). 
Regarding claim 15, Green does not teach said end plate is located at least one end of said slit, and said end plate is elastic along the length direction of said slit so that said end plate covers an area of said slit adjustable.  
Mauck teach said end plate (flexible polymeric material) is located at least one end of said slit (opening 1022), and said end plate is elastic along the length direction of said slit so that said end plate covers an area of said slit adjustable [0237].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify said end plate of Greene by providing said end plate is located at least one end of said slit, and said end plate is elastic along the length direction of said slit so that said end plate covers an area of said slit adjustable, as taught by Mauck, because it would allow passage of material through the opening and allow for isolating one enclosure from another [0237]. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.